SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company CONSTRUTORA TENDA S.A. CNPJ No. 71.476.527/0001-75 NIRE 35.300.348.206 Publicly-Held Company MATERIAL FACT GAFISA S.A. (Bovespa, GFSA3) (“ Gafisa ”) e CONSTRUTORA TENDA S.A. (Bovespa, TEND3) (“ Tenda ”), in continuance of the Material Fact disclosed by Gafisa on June 7, 2013 hereby announces the completion of the purchase of the outstanding 20% stake in Alphaville Urbanismo SA (" Alphaville "), on this date, by means of the acquisition by Tenda of all the shares of EVP Participações SA, a holding company that holds the remaining shares and had Renato de Albuquerque and Nuno Luís de Carvalho Lopes Alves as shareholders. Sao Paulo, July 3, 2013. Gafisa S.A. André Bergstein Chief Finance and Investor Relations Officer Construtora Tenda S.A. Rodrigo Osmo Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 5, 2013 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
